Citation Nr: 1414722	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for lumbosacral arthritis status post fusion at L3-S1.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability prior to August 28, 2009.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to August 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in St. Petersburg, Florida.  A January 2008 decision assigned a 40 percent rating to the service-connected lumbar spine disability from August 31, 2007.  In a September 2008 notice of disagreement, the Veteran first raised the issue of entitlement to a total rating based on individual unemployability due to the service-connected lumbar spine disability.  In a November 2009 decision, the RO granted entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities from August 28, 2009.  

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. 

In the present case, the RO considered and granted the claim for a TDIU from August 28, 2009 in a November 2009 decision.  However, the Veteran continues to argue that he is entitled to TDIU from August 2007.  See the March 2014 brief on appeal.  Thus, even though there is a final RO decision addressing entitlement to TDIU, the Board finds that the issue of entitlement to TDIU prior to August 28, 2009 is part of the claim for an increased rating for the lumbar spine disability and is part of the current appeal.  

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

In the March 2014 brief on appeal, the Veteran's representative raised the issues of entitlement to service connection for diabetes mellitus and a hip disability, and entitlement to increased ratings for gastroesophageal reflux disease, the left and right knee disabilities, the left ankle disability, and the right foot disability.  These issues do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and these issues are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").   

Review of the record reveals that the Veteran underwent a VA examination of the lumbar spine in April 2008.  The April 2008 VA examination report indicates that the claims file was not available at the time of the examination.  The VA examination report also notes that the Veteran was seven weeks status post a spinal fusion and was in severe pain.  There is evidence showing that the service-connected lumbar spine disability may have worsened since the 2008 VA examination.  Subsequent to this examination, the Veteran filed a claim for TDIU in August 2009 and he asserted that the lumbar spine disability prevented him from working full time.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected lumbar spine disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).    

The record shows that the Veteran receives treatment for the service-connected lumbar spine disability through the VA healthcare system in Florida.  The RO should obtain copies of the VA treatment records from the VA healthcare system dated from December 2008 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The record also raises the question as to whether any employment held by the Veteran during the appeal period would be considered marginal employment, which is not considered substantially gainful employment.  Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  See 38 C.F.R. § 4.16(a) (2013).    

In this regard, the Veteran asserts that he has not been able to work due to his lumbar spine disability since August 2007.  However, in the August 2009 TDIU application, the Veteran reported that he stopped working full time in April 2008.  The RO should request the Veteran to report his yearly income from August 2006 to August 2009.  This information is necessary to determine whether the Veteran was able to sustain substantially gainful employment.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the VA records referable to treatment for the service-connected lumbar spine disability from the VA healthcare system dated from December 2008 to present.  

2.  Contact the Veteran in order to have him identify any other VA or non-VA medical treatment rendered for the service-connected lumbar spine disability. 

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

3.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected lumbar spine disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

X-ray examination of the thoracolumbar spine should be performed.  The examiner should report all symptoms and manifestations due to the service-connected lumbar spine disability.  The examiner should specify whether there is evidence of pain, spasm, severe guarding, abnormal gait, or abnormal spine contour.  

The examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should render specific findings as to whether, during the examination and range of motion testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  Any such additional functional loss should be expressed in terms of additional degrees of limited motion of the thoracolumbar spine.  

The examiner should specify whether there is any additional functional limitation or loss of thoracolumbar spine disability due to the pain in the low back during flare-ups or acute episodes and after repetitive motion.  This determination should be expressed in terms of the degree of additional range-of-motion loss. 

The examiner should specify whether there is ankylosis of the thoracolumbar spine, and if so, whether such is favorable or unfavorable.  

The examiner should indicate whether the thoracolumbar spine disability is manifested by intervertebral disc disease.  The examiner should indicate whether the thoracolumbar spine disability and/or any degenerative disc disease has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest in a 12 month period.  

The examiner should indicate if any disc disease results in partial or complete paralysis, neuralgia or neuritis of any nerve, specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe.  The examiner should indicate whether the service-connected radiculopathy of the left lower extremity is mild, moderate or severe.  

The examiner should indicate the effect each service-connected disability has, if any, on the Veteran's current level of occupational impairment.  The examiner should describe how the functional impairment from Veteran's service-connected disabilities alone (singularly or in the aggregate) impact his ability to secure or follow a substantially gainful employment consistent with his education and occupational experience, and if possible, the date the Veteran was precluded from securing and following substantially gainful employment.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reasons why. 

4.  Ask the Veteran to supply a full employment history from August 2006 to August 2009 and to report his yearly income for this time period.  

5.  After completing all indicated development, readjudicate the claim for an increased rating for the lumbar spine disability and entitlement to TDIU prior to August 28, 2009 in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


